Citation Nr: 0212883	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-08 016	)	DATE
	)
	)


THE ISSUES

1.  Whether a February 1981 decision of the Board of 
Veterans' Appeals (Board) was clearly and unmistakably 
erroneous in not granting a 100 percent schedular disability 
rating for schizophrenia, or a total rating based on 
individual unemployability (TDIU), for the purpose of 
establishing entitlement to Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318. 

2.  Whether a May 1987 decision of the Board was clearly and 
unmistakably erroneous in not granting a 100 percent 
schedular disability rating for schizophrenia, for the 
purpose of establishing entitlement to Dependency and 
Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318. 


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States



INTRODUCTION

The veteran had active duty from April 1947 to May 1949.  The 
moving party is the veteran's surviving spouse. 

This case comes before the Board on motion by the moving 
party alleging CUE in a February 1981 Board decision, which 
denied an increased rating and TDIU, and in a May 1987 Board 
decision, which denied an increased rating for schizophrenia.  
The moving party, the veteran's surviving spouse, moved the 
Board to find that the decisions were clearly and 
unmistakably erroneous.  A motion for review on the basis of 
CUE in prior Board decisions was received from the moving 
party's representative at an April 2001 personal hearing 
before the undersigned member of the Board, sitting at St. 
Petersburg, Florida.  A September 2001 written submission by 
the representative more specifically alleged CUE in  February 
1981 and May 1987 Board decisions.  See 38 C.F.R. 
§ 20.1400(a) (2001).  

In a Board decision issued the same date as this decision, 
the Board vacated its previous April 29, 2002 Board decision 
that had dismissed the above entitled CUE motions.  This 
Board decision addressing the above entitled CUE motions will 
be issued in its place.    


FINDINGS OF FACT

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to these motions 
for revision or reversal on the basis of CUE in prior Board 
decisions.  

2.  The February 1981 Board decision that denied an appeal of 
entitlement to a 100 percent schedular disability rating for 
schizophrenia and a TDIU was adequately supported by the 
evidence then of record and was not undebatably erroneous; 
the record does not demonstrate that the correct facts, as 
they were known in February 1981, were not before the Board 
in February 1981, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error. 

3.  The evidence of record at the time of the Board's May 
1987 decision clearly and unmistakably demonstrated complete 
social and industrial inadaptability and supported a finding 
of entitlement to an 100 percent schedular rating for 
service-connected schizophrenia.


CONCLUSIONS OF LAW

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
Supp. 2001); 
38 C.F.R. §§ 20.1402, 20.1403(b) (2001); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001). 

2.  The February 1981 Board decision to deny an appeal of 
entitlement to a 100 percent schedular disability rating for 
schizophrenia and a TDIU was adequately supported by the 
evidence of record and is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 
20.1400-20.1411 (2001).

3.  The May 1987 Board decision to deny an appeal of 
entitlement to an increased rating (in excess of 50 percent) 
for schizophrenia is clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1400-20.1411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to notify and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, however, do not apply 
to motions for CUE in previous Board decisions.  See Livesay, 
15 Vet. App. 178-79. 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In a February 1981 decision, the Board entered findings of 
fact that the veteran's schizophrenic reaction was manifested 
by some depression and paranoia but did not result in more 
than considerable impairment of social and industrial 
adaptability, and that the veteran's service-connected 
disability of schizophrenic reaction was "not of such a 
nature and severity as to preclude every type of 
substantially gainful employment."  The Board entered the 
conclusions of law that schizophrenia was not more than 50 
percent disabling under the schedular criteria, and that the 
veteran was not unemployable due to his service-connected 
disability (schizophrenia).  In the "Discussion and 
Evaluation" section of the February 1981 decision, the Board 
noted that recent clinical findings from a June 1980 VA 
examination included that the veteran was polite and 
cooperative and was not shown to engage in extreme antisocial 
behavior, and that schizophrenia was in partial remission.  
In the "Discussion and Evaluation" section of the February 
1981 decision, the Board indicated that, although the 
veteran's service-connected schizophrenia was considerably 
disabling, this was contemplated by the 50 percent rating 
assigned.  The February 1981 Board decision was based in part 
on its determination that the veteran had other severely 
disabling disorders, including diabetes and cerebral vascular 
accident, which were also severely disabling, and that, but 
for these non-service-connected disorders, "the veteran 
would be capable of performing some type of substantially 
gainful employment."  The Board concluded "that the veteran 
is not precluded from performing every type of substantially 
gainful employment due solely to his service-connected 
disability."    

In a brief in support of appellant's motions, the moving 
party's representative contends that the February 1981 Board 
decision was clearly and unmistakably erroneous because it 
failed to consider and apply the "average person test" for 
unemployability outlined in 38 C.F.R. § 3.340(a) (1980).  The 
representative contends that this failure to apply the 
average person test constituted CUE, especially in light of 
the fact that the veteran's non-service-connected disability 
of diabetes was by history only, and there was no objective 
evidence showing the severity of the residuals of a (non-
service-connected) cerebrovascular accident. 

The representative also contends that the Board failed to 
apply the provisions of 
38 C.F.R. § 3.340(a)(3) (1980).  The representative contends 
that the evidence of record at the time of the February 1981 
Board decision met the requirements for a total rating based 
on history, including specifically that: the service-
connected schizophrenia disability in the past had been of 
sufficient severity to warrant a total disability rating; the 
service-connected schizophrenia disability required 
intermittent hospitalization (in 1964 and 1967); and the 
record included a medical opinion dated in 1967 that the 
veteran was "completely incapacitated for employment."  

After a review of the evidence of record at the time of the 
February 1981 Board decision, the Board finds that the 
February 1981 Board decision that denied an appeal of an 
increased rating to include a 100 percent schedular 
disability rating for schizophrenia and a TDIU was adequately 
supported by the evidence then of record and, while the Board 
might evaluate that evidence differently today the prior 
decision is not undebatably erroneous.  A difference of 
opinion over the weighing and evaluation of the evidence does 
not rise to the level of clear and unmistakable error.  The 
record does not demonstrate that the correct facts, as they 
were known in February 1981, were not before the Board in 
February 1981, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error.  The February 1981 Board 
decision cited to evidence in the record and specifically 
relied on June 1980 VA examination report findings that 
showed, among other things, that the veteran's schizophrenia 
was in partial remission that he had other disabilities 
impacting on his ability to work.  The Board concluded, after 
review of the evidence, that the veteran's schizophrenia did 
not met the criteria for an increased rating and did not 
preclude substantially gainful employment to support a total 
rating. 

Based on a review of the aforementioned law and pertinent 
facts, the Board concludes that, in the February 1981 
decision, the Board then appropriately applied the law in 
effect in February 1981 to the relevant facts.  The General 
Rating Formula for Psychotic Reactions extant at that time, 
which provided for ratings for chronic undifferentiated 
schizophrenia under Diagnostic Code 9204 provided a 100 
percent schedular rating for "[a]ctive psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability."  "Severe" disability, which warranted a 
70 percent rating, required lesser symptomatology and severe 
social and industrial impairment.  
38 C.F.R. § 4.132 (1980).  

For these reasons, the Board finds that the evidence does not 
demonstrate that there was legal or factual error which, had 
it not been made, would have manifestly changed the outcome 
of the Board's February 1981 decision to deny the appeal for 
an increased disability rating for schizophrenia and a TDIU.  
The February 1981 Board decision was consistent with and 
supported by the law then applicable for a schedular 
disability rating for schizophrenia and a TDIU.  Therefore, 
the Board finds that the February 1981 Board decision to deny 
an appeal for an increased disability rating for 
schizophrenia and a TDIU was adequately supported by the 
evidence of record and is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 
20.1400-20.1411 (2001).  Consequently, the motion regarding 
CUE with respect to the February 1981 Board decision must be 
denied.  

The veteran's representative also contends that the May 1987 
Board decision was clearly and unmistakably erroneous 
because: 1) it failed to consider rating factors of time lost 
from work, decrease in work efficiency, and repeated 
psychotic periods without long remissions, due to service-
connected schizophrenia, as required by 38 C.F.R. § 4.130 
(1986); and 2) it failed to consider the provisions of 38 
C.F.R. § 4.16(b) (1986) that provide for a TDIU. 

After a review of the evidence extant at the time, the Board 
finds that the May 1987 Board decision undebatably erred in 
its denial of the veteran's appeal for an increased rating 
for his service-connected schizophrenia.  The evidence of 
record at the time of the May 1987 Board decision included 
multiple VA examinations or summaries of VA hospitalization 
that showed that the veteran had moderate to severe 
schizophrenia and did "not appear employable to any 
appreciable extent" (April 1983); had a "poor" prognosis, 
was "very fragile," and was "not employable and probably 
not competent to handle his own affairs" (June 1983); 
"should not be considered competent for VA purposes" 
(January 1984); had a "guarded to poor" prognosis (February 
1985); had a "poor" prognosis, with an opinion that the 
veteran would "soon be back for either admission or 
outpatient follow-up" (August 1985); had "poor function" 
and guarded prognosis (December 1985); and was not employable 
(June 1986).  

The evidence of record at the time of the May 1987 Board 
decision, especially the repeated hospitalizations within a 
short period of time, undebatably demonstrated "complete 
social and industrial inadaptability" as contemplated for 
assignment of a 100 percent schedular rating under Diagnostic 
Code 9204 extant at that time.  For these reasons, the Board 
finds that the May 1987 Board decision to deny an appeal of 
entitlement to an increased rating for schizophrenia is 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400-20.1411. 


ORDER

The motion for reversal or revision of the February 1981 
Board decision on the grounds of CUE is denied.

The May 1987 Board decision which denied a 100 percent 
schedular rating for schizophrenia, having involved CUE, is 
reversed, for the purpose of establishing entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



